Citation Nr: 1341888	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  04-28 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness; currently evaluated as 30 percent disabling.



ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran had active service from July 1990 to April 1997, including in the Southwest Asia Theater of Operations from January 1991 to June 1991.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which increased the evaluation for primary insomnia with fatigue, memory loss, anxiety and irritability due to an undiagnosed illness from 10 to 30 percent.  This matter was remanded in September 2007, September 2010, and September 2011 for additional development.

The RO in Montgomery, Alabama now has jurisdiction of the Veteran's claims.



FINDINGS OF FACT

1.  The Veteran's undiagnosed illness (manifested by primary insomnia with fatigue, memory loss, anxiety, and irritability) is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  The Veteran's undiagnosed illness (manifested by primary insomnia with fatigue, memory loss, anxiety, and irritability) was manifested from January 1, 2001 to December 31, 2002 by periods of incapacitation lasting at least four but not less than six weeks in total duration.

3.  During all other periods,  the undiagnosed illness was not manifested by chronic fatigue that was nearly constant and restricted routine daily activities to 50 to 75 percent of the pre-illness level; nor do the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for an undiagnosed illness (manifested by primary insomnia with fatigue, memory loss, anxiety, and irritability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 6354, 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2002 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Board acknowledges that the July 2002 letter did not inform the Veteran of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, fully compliant notice was later issued in a February 2008 communication, and the claim was thereafter readjudicated in July 2011 and June 2013 supplemental statements of the case.  Accordingly, the timing deficiency has been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was given VA examinations in September 2002, November 2010, and March 2013 which are fully adequate.  All three examiners fully reviewed the claims file and adequately addressed the rating criteria.  The duties to notify and to assist have been met.  

The Board finds that the agency of original jurisdiction complied with the remand directives.  It obtained treatment records from Dr. D.P.B.; it scheduled the Veteran for a current VA examination; and it issued a supplemental statement of the case.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct periods of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The Veteran's service-connected undiagnosed illness is currently rated by the RO under the provisions of Diagnostic Code 9413.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.
General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board notes that the Veteran's disability was previously rated under Diagnostic Code 6354, pertaining to Chronic Fatigue Syndrome (CFS).  Diagnostic Code 6354 states that CFS includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.

A 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication. 

A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

For the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354, Note (2013).

Private treatment reports from Dr. M.K. (dated 2002) reflect that the Veteran was suffering from extensive sleep impairments (waking up more than 10 times per night and only getting approximately 4 hours of sleep).  He also reported being exhausted, since he frequently got panic attacks at night.  

The Veteran underwent an examination for VA in September 2002.  He reported increasing sleep difficulty, nightmares, and a feeling of being exhausted during the day.  The examiner noted that the Veteran had been diagnosed with obstructive sleep apnea, psychophysiological insomnia, and inadequate sleep habits.  The Veteran also reported listlessness and sometimes aggressiveness.  He also complained of shortness of breath and bronchopulmonary infections.  He reported that he had been unable to work 41 days in 2001; and 35 days in 2002.  

In a July 2003 letter Dr. H.J.E. reported diagnoses of obstructive sleep apnea, psycho-physiological insomnia, inadequate sleep hygiene, relapsing bronchitis, low-grade obstructive sleep apnea syndrome, short-term memory, and depression.  

A September 2003 treatment report from the Schotten-Gedern Hospital reflects that the Veteran was admitted for mixed intoxication (alcohol and antidepressants) with a suicidal intention in the context of a known endogenous depression.  

In February 2004, the Veteran's wife submitted a statement in which she stated that the Veteran slept with a breathing mask; and that many times he stopped breathing and turned blue.  He had nightmares and depression that was making life difficult; and sometimes could not hold of cup of coffee in the morning because his hands shook too much.  She said that the Veteran had lost his job due to constant bronchitis infections.  She also mentioned that the Veteran had attempted suicide.  

Treatment reports from the Clinic of Philipps University and from the Joint practice of Drs. G.B. and H.T. reflect that the Veteran had low grade obstructive sleep apnea and recurring bronchitis.  

In April 2005, the Veteran submitted a statement in support of the claim (VA Form 21-4138) in which he stated that he lost his job because he was very sick with a variety of disabilities. 

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he and his wife were in the process of getting a divorce.  He wished his relationship with his one daughter (age 17) was better; but believed that she was upset about the divorce.  The Veteran reported having one "real good friend," as well as two other friends that he saw once a month.  He liked to hunt, fish, camp, and ride his motorcycle.  He reported a suicide attempt after an altercation with his wife.  He reported it to have occurred in 2005; but the medical records reflect that it was 2003. 

The examiner stated that the Veteran was moderately impaired with regards to social functioning; and noted that the Veteran was treated with anti-depressants (Zoloft).  He did not attend any individual or group psychotherapy; and stated that the effectiveness of the anti-depressants was poor.  He reported moderate intermittent depressed mood to family stressors.  He also reported being anxious and having limited patience.  He reported "dizzy spells" or anxiety attacks that had improved with medication.  He reported transient suicidal ideation at times; but denied dwelling on those thoughts.  There was no current suicidal ideation, intent, or plan.  

Upon examination, the Veteran's psychomotor activity and speech were unremarkable.  Affect was normal; mood was good; attention was intact; and he was oriented to person place and time.  Thought process and content was unremarkable.  He had no delusions or hallucinations; and he understood the outcome of his behavior.  

With regards to sleep impairment, he reported reduced energy, especially in the past two months.  He also reported falling asleep at work.  He acknowledged that he had been diagnosed with sleep apnea.  He showed no inappropriate behavior or obsessive/ritualistic behavior.  He reported dizzy spells that he thought "might be anxiety attacks."  He first noticed these spells after his gall bladder was removed in 2004.  He denied homicidal thoughts.  He reported transient suicidal thoughts, without active ideation, intent, or plan. 

He endorsed irritability.  He reported being verbally aggressive sometimes; but had not had any physical altercations.  There was no problem noted with regards to activities of daily living.  His recent, remote, and immediate memory were all normal.  

He reported that he was employed full time as a crothall patient flow coordinator.  He was off from work due to illness for 10 days in the past year.  He reported that he "loses his cool pretty easily;" and once got into an argument with a supervisor at work.  Nonetheless, his last performance evaluation was "great."  The examiner stated that the Veteran was moderately impaired, although symptoms appeared to fluctuate.  

She opined that there was reduced reliability and productivity due to his anxiety disorder; but that symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  She diagnosed the Veteran with an anxiety disorder, not otherwise specified.  She assigned a GAF score of 60.    

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2013).

In December 2011, the Veteran's employment supervisor (R.S.) reported that he and the Veteran work in support services in a hospital environment that is competitive and demanding with high stress levels.  He had noticed the Veteran's posttraumatic stress disorder (PTSD) symptoms.  He stated that the Veteran was a "top notch performer in his daily duties...but he is frequently impaired, there is occupational and social impairment that results in decrease work efficiency and intermittent periods of inability to perform occupational task, due to such symptoms as: depressed moods, anxiety, panic attacks, and chronic sleep impairment."  (Ellipses in original).   

Pursuant to the Board's remand, the RO obtained the records of Dr. D.P.B.  Although the Veteran stated in the Authorization and Consent Form that Dr. D.P.B. had increased his PTSD medication to 50 mg. of Zoloft per day, the records from Dr. D.P.B. fail to reflect any treatment for a psychiatric disorder.  

The Veteran underwent another VA examination in March 2012.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he lived alone in a trailer on his parents' property.  He saw his mother daily.  He had begun going to the American Legion and making friends there.  He had one other friend that he saw occasionally.  He spent time on his porch and played with his dog.  He would occasionally go fishing.  He was employed as the housekeeping operations manager at a hospital (where he had worked for 2 years).  He reported that his job was stressful; that he oversaw 40 employees; and worked at least 10 hours or more on most days.  He reported that his temper was "short;" but he had not had any performance problems at his job. 

The Veteran reported that he began having panic attacks in 2007; but he denied receiving any mental health treatment at the VA or elsewhere.  He also denied any psychiatric hospitalization.  He took sertraline, though he did not believe that it worked as well as it should.  He reported the following symptoms: depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

Upon examination, the Veteran was alert and oriented.  He described his mood as "fairly good."  He displayed a full range of appropriate affect.  He reported feeling depressed at times, and that sometimes "life stinks."  He was depressed because he was alone (divorced and he does not have much contact with his daughter).  He reported panic attacks 2-3 times per day; but he reported that he can control his anxiety and it will pass.  He had "full" panic attacks about once per week.  

He denied current suicidal ideation.  He continued to report difficulty sleeping.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care and conversation.  

Analysis.  

The current 30 percent rating contemplates that the Veteran would have occupational and social impairment and intermittent periods when he would be unable to perform these tasks.  The most recent examination shows that although he reported a short temper he was not having any problems at work.  He has been successfully maintaining stressful employment involving the supervision of 40 employees.  

He has been able to maintain employment with only a few reported problems during the appeal period.  His wife did report a period of unemployment, but this was reportedly due to non-service connected bronchitis.  Periods of fatigue at work were reported in the context of non-service connected sleep apnea.

Throughout the appeal period, the Veteran has maintained friendships and hobbies, although his relationship with his wife was impaired as was his relationship with his daughter at times.  The fact remains, that while he has reported difficulty in maintaining some social relationships, he has had no difficulty in maintaining work relationships as evidenced by the report of his supervisor, "great" evaluations, and absence of reported disciplinary or adverse employment actions related to the service connected disability.

The March 2012 VA examiner found that the Veteran experienced intermittent periods of inability to perform occupational tasks; but that he generally functioned satisfactorily; in other words, that the Veteran's disability met the criteria for a 30 percent rating.  

With regards to the symptoms listed under the criteria for a 50 percent rating, he has reported panic attacks that may or may not be occurring more than once per week and his mood has been depressed, but he does not have most of the symptoms or their equivalent listed in the examples under the 50 percent criteria and a depressed mood is contemplated by the criteria for a 30 percent rating.  He has reported what was described as mild memory loss, but this does not rise to a level where he could only retain highly learned material or to the point where he forgot to complete tasks.  On the examination, the Veteran was able to recall three of three objects on immediate and delayed recall.  The earlier examinations also do not document the level of memory impairment described in the 50 percent criteria.

He showed no difficulty understanding complex commands.  He affect has been described as appropriate, rather than flattened.  His speech has been normal.  He has shown little in the way of impaired judgment.  He has been able to maintain some relationships and establish new social relationships during the course of the appeal.  Moreover, the Veteran does not seek psychiatric treatment.  With regards to the Veteran's sleep difficulty, it may be that the sleep difficulty is due more to non-service connected sleep apnea than to his service connected undiagnosed illness.  In any case, even if it is attributed to an undiagnosed illness, the Board finds that the sleep difficulty has not resulted in a disability that would warrant a rating in excess of 30 percent.    

A rating in excess of 30 percent under Diagnostic Code 6354, would require symptoms that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  

The report that the Veteran missed 41 days of work in 2001 and 35 days in 2002 indicates that he met the criteria for a 50 percent rating during those years.  Accordingly, a 50 percent rating is warranted from January 1, 2001 to December 31, 2002.  Although the Veteran's claim for increase was recognized as having been received in October 2001, an increase in disability is factually ascertainable on January 1, 2001, within one year of the claim.  See 38 C.F.R. § 3.400(o) (2013).

There is no evidence of incapacitating episodes during other years; hence a rating in excess of 30 percent would not be warranted on that basis during other parts of the appeal period.  The Veteran has otherwise been able to works full time throughout the appeal period and is currently working at least 10 hours on most days, supervising 40 employees and working in a stressful environment.  

Given his full time or more employment during the appeal period, social relationships and hobbies, the evidence fails to reflect that his activities are limited to 50 to 75 percent of pre-illness level.  Such a finding would imply that the Veteran was working 60 to 100 hours prior to his illness (given his reported level of work during the illness) and there is no evidence of such a pre-illness level of activity.

A remaining question is whether separate ratings could be awarded under the chronic fatigue and psychiatric rating criteria.  For the period other than 2001 and 2002, there were no reported periods of incapacitating episodes; moreover, the criteria for chronic fatigue overlap with those for rating mental disorders.  Both criteria contemplate depression and memory loss as well as levels of daily functioning.  Since the criteria are not whole separate, separate ratings would constitute prohibited pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2013).

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted difficulty sleeping, anxiety, panic attacks, and some mild memory loss.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation based on individual unemployability (TDIU) is a potential element of all claims for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16 (2013).  TDIU is not raised; however, where there is no evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  As discussed above there is no evidence that service connected disabilities have caused any periods of unemployment, hence there is no evidence of unemployability and the issue of entitlement to TDIU is not raised.

The Board has resolved reasonable doubt in the Veteran's favor where applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A 50 percent rating for rating primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness during the period from January 1, 2001 to December 31, 2002 is granted.

Entitlement to an increased rating for primary insomnia with fatigue, memory loss, anxiety, and irritability as due to an undiagnosed illness is otherwise denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


